COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Bumgardner and Frank
Argued at Alexandria, Virginia


MARION KENNETH WRIGHT
                                                   OPINION BY
v.   Record No. 1078-99-4                     JUDGE ROBERT P. FRANK
                                                 APRIL 25, 2000
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                          John E. Kloch, Judge

             Jeffrey T. Barbour, Senior Assistant Public
             Defender, for appellant.

             Richard B. Smith, Senior Assistant Attorney
             General (Mark L. Earley, Attorney General, on
             brief), for appellee.


     Marion Kenneth Wright (appellant) appeals his conviction of

distribution of cocaine in violation of Code § 18.2-248.       On

appeal, appellant contends the trial court erred in denying his

motion to compel the disclosure of the police surveillance

location.     We disagree and affirm the conviction.

                            I.   BACKGROUND

     Investigator Diane Gittins of the Alexandria Police

Department was "spotting" in a concealed location in the 500

block of Four Mile Road in the City of Alexandria.       From the

"spotting" position, which was located approximately 100

horizontal feet and 50 to 150 vertical feet away, Gittins
observed a female, later identified as Brenda Rucker, speaking

with appellant.

        Gittins saw Rucker reach into her pocket and fold her hand

into a fist.    Gittins testified that she saw Rucker place her

fist over appellant's left hand and drop into his hand an "off

white, rock-like object wrapped tightly in plastic."     Appellant

passed the rock-like object from his left hand to his right hand

and then to the left hand of another individual, Mr. Argondona.

Argondona placed the object in his pocket.

        As appellant and Argondona crossed the street, appellant

aggressively tried to get into Argondona's left pocket.

Argondona backed up with his left hand over his pocket to

prevent appellant from reaching inside the pocket.

        Rucker testified that she approached appellant and asked

"if he was looking."    Rucker stated that appellant responded,

"Yes."    Appellant asked for a "20."    Rucker gave appellant a

"dime."    Rucker said appellant then passed the rock to

Argondona.    Appellant gave Rucker $10, which he received from

Argondona.    As Rucker walked away, she heard appellant tell

Argondona, "Give me my piece."

        Following the transaction, Gittins radioed for the arrest

of the individuals, describing the subjects.     The arresting

officers arrived, found appellant and Argondona, and arrested

them.    One of the officers searched Argondona and found a rock

of crack cocaine in his pocket.    The rock of cocaine found on

                                 - 2 -
Argondona was consistent with the appearance of the rock-like

object Rucker sold to appellant.

     Gittins did not see an exchange of money, and no money or

drugs were found on appellant.      The transfer took place within

ten to fifteen feet of a streetlight and within a few feet of a

dumpster.   The weather was clear.

     Gittins used a spotting scope to observe the transaction.

She testified that nothing obstructed her vision.     Gittins

testified she had spent over 4,000 hours spotting such

transactions.

     Appellant submitted two photographs of the location of the

transaction.    Appellant's counsel conceded that the two

photographs did not show where the sale actually occurred.

                             II.   ANALYSIS

     Appellant contends the trial court erred in denying his

motion to compel Gittins to disclose her surveillance location.

He asserts that the information was material to his defense.     We

disagree and affirm the conviction.

     We review the trial court's ruling for an abuse of

discretion.     See Hollins v. Commonwealth, 19 Va. App. 223, 228,

450 S.E.2d 397, 400 (1994).

     In Hollins, we said:

                 To compel the disclosure of the exact
            location of a surveillance post, appellant
            must "show that he needs the evidence to
            conduct his defense and that there are no
            other adequate alternative means of getting

                                   - 3 -
          at the same point." Only then must the
          court balance the public interest in
          effective law enforcement and citizens'
          safety against the defendant's
          constitutional right to confront government
          witnesses. If the court finds that a
          defendant's rights may be adversely
          affected, the court may review the location
          in camera and determine if revelation is
          necessary. If a court requires disclosure,
          the Commonwealth may still assert its
          privilege but must forego
          prosecution. . . .
               In deciding whether to compel
          disclosure, courts have considered the
          quality of any corroborating evidence, and
          the effectiveness of the cross-examination
          of the surveillance witness. Assuring
          adequate cross-examination of government
          witnesses while preserving the privilege
          varies with the facts of each case.
          However, other courts have weighed the
          following facts before requiring disclosure:
          (1) the use of any vision-enhancing device,
          (2) the officer's distance from the
          defendant, (3) the elevation of the post,
          (4) the existence of any special weather
          conditions, (5) the weaknesses in the
          officer's own vision or observation skills,
          (6) the adequacy of lighting, (7) the angle
          of sight, (8) the existence of any
          obstructions, and (9) any other relevant
          facts.

Id. at 227-28, 450 S.E.2d at 399-400 (citations omitted).

     Appellant argues that Davis v. Commonwealth, 25 Va. App.
588, 491 S.E.2d 288 (1997), controls.   In Davis, we required

disclosure of the surveillance position because the defendant

had independent evidence that the spotter's view was obstructed

and that the spotter could not identify the seller.   See id. at

593-94, 491 S.E.2d at 290-91.



                                - 4 -
     Davis does not control this case.   Appellant did not

establish a required need for disclosure of the location of the

observation post.   Appellant failed to show any possible

obstruction of the area or to present any independent evidence

of obstruction.   We, therefore, are not required to balance the

competing interests.

     Further, the record contains significant evidence to

corroborate Gittins' testimony that her view was not obstructed

and that the transaction occurred as she reported it.    Rucker,

who was involved in the sale, corroborated Gittins' testimony of

the details of the sale.   The description of the participants

was corroborated by the arresting officers, who arrested

appellant in the same area, within minutes of Gittins'

observations.   Further, appellant did not cross-examine Gittins

to great length regarding her line of sight.

     We conclude that the trial court did not abuse its

discretion in denying appellant's motion to compel disclosure of

the location of the observation post.

     For these reasons, we affirm the trial court's judgment.

                                                            Affirmed.




                               - 5 -